Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The Amendment filed 01/10/2022 has been entered. Claims 1 and 10 have been amended.  Claims 4-5 and 13-14 have been cancelled. Claims 1-3, 6-12 and 15-18 are pending in this application.

Response to Argument
Applicant's arguments with respect to claims 1 and 10 rejection under 35 U.S.C 103 have been fully considered and persuasive. The rejection has been withdrawn.

Allowable Subject Matter
Claims 1-3, 6-12 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Gordy et al. (U.S. Pub. No. 2004/0190547 A1 referred to as Gordy), Haugsnes (U.S Pub No. 2016/0164890 A1, referred to as Haugsnes) and Edwards et al. (U.S Patent No. 8,874,926 B1, referred to as Edwards).

Gordy discloses a system and method for a network tap having integrated circuitry therein for obtaining statistics about a communication line. The network tap also has a routing node for allowing information to be transmitted back into the communication line from an attached device without disrupting the communication traffic.

Haugsnes discloses an architecture for sharing information between network security administrators. Events converted to a normalized data format (CCF) are stored in a manner that can be queried by a third party (e.g., an administrator of another, trusted network). Optionally made available as a service, stored event records can be sanitized for third party queries (e.g., by clients of a service maintaining such a repository). In one embodiment, each contributing network encrypts or signs its (sanitized) records using a symmetric key architecture, the key being unique to the contributing network.

	Edwards discloses an apparatus for increasing security in inter-chip communication includes a sending control module, a communication bus, and a receiving control module. The communication bus is coupled between the sending control module and the receiving control module. The sending control module operates to send data on the communication bus, disable the communication bus when threats are detected, or both.

However, regarding claim 1, the prior art of Gordy, Haugsnes and Edwards when taken in the context of the claim as a whole do not disclose nor suggest, “wherein: network traffic that passes through the intrusion defense unit is logged and cascaded to obtain searchable data; and when a potential cyber-threat is detected in the network traffic, the intrusion defense unit is configured to engage an associated switch to filter the network traffic until the cyber- threat is neutralized, wherein the switch is engaged by a hardware device comprising one or more MOSFETs.”.

Regarding claim 10, the prior art of Gordy, Haugsnes and Edwards when taken in the context of the claim as a whole do not disclose nor suggest, “logging and cascading network traffic that passes through the intrusion defense unit to obtain searchable data; and filtering network traffic via the intrusion defense unit and an associated switch connected to the network bus, when the potential cyber-threat is detected, wherein the filtering is performed until the cyber-threat is neutralized, wherein the switch is engaged by a hardware device comprising one or more MOSFETs.”.

Claims 2-3 and 6-9 depend on claim 1 and claims 11-12 and 15-18 depend on claim 10, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435                                                                                                                                                                                                        
/YOGESH PALIWAL/Primary Examiner, Art Unit 2435